             Case 2:21-cv-00283-BJR Document 20 Filed 09/16/21 Page 1 of 3



 1                                                       HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   LISA ELISARA, Administrator of the Estate of
     Iosia Faletogo, A.F., a minor individual; R.F., a
10   minor individual;                                    NO. 2:21-cv-00283-BJR
11                                  Plaintiffs,
                                                          NOTICE OF SETTLEMENT
12          v.
13   THE CITY OF SEATTLE, a municipal
     corporation;
14
                                    Defendants.
15

16

17          The parties hereby notify the Court that the parties have reached a proposed settlement,

18   which is currently under review by a Guardian ad Litem appointed by the King County Superior

19   Court on behalf of the decedent’s minor beneficiaries. Upon completion of the Guardian ad
20   Litem’s report, Plaintiffs intend to petition this court for approval of the proposed settlement in
21
     accordance with SPR 19.16 and LCR 17. Following approval of the settlement, the parties will
22
     provide the Court with a stipulated motion and order for dismissal.
23

24
            Respectfully submitted this 16th day of September, 2021.
25

26


      NOTICE OF SETTLEMENT – 1                                KRUTCH LINDELL BINGHAM JONES, P.S.
      [2:21-cv-00238-BJR]                                     3316 Fuhrman Ave E, Suite 250
                                                              Seattle, WA 98102
                                                              (206) 682-1505 FAX: (206) 467-1823
             Case 2:21-cv-00283-BJR Document 20 Filed 09/16/21 Page 2 of 3



 1   KRUTCH LINDELL BINGHAM JONES, PS         SEATTLE CITY ATTORNEY’S OFFICE
                                              PETER S. HOLMES
 2

 3   By: /s/ J. Nathan Bingham                By: /s/ Ghazal Sharifi
         J. Nathan Bingham, WSBA #46325           Ghazal Sharifi, WSBA #47750
 4       Email: jnb@krutchlindell.com             Email: ghazal.sharifi@seattle.gov

 5   By: /s/ James T. Anderson                    701 Fifth Avenue
         James T. Anderson, WSBA #40494           Suite 2050
 6
         Email: jta@krutchlindell.com             Seattle, WA 98104-7095
 7                                                Telephone: (206) 684-8217
     By: /s/ Matthew K. Clarke                    Facsimile: (206) 684-8284
 8       Matthew K. Clarke, pro hac vice
         Email: mkc@krutchlindell.com         Attorney for Defendant City of Seattle
 9
        3316 Fuhrman Ave E
10
        Suite 250
11      Seattle, Washington 98102
        Telephone: (206) 682-1505
12      Facsimile: (206) 467-1823
13   Attorneys for Plaintiffs

14

15

16

17

18

19
20

21

22

23

24

25

26


      NOTICE OF SETTLEMENT – 2                   KRUTCH LINDELL BINGHAM JONES, P.S.
      [2:21-cv-00238-BJR]                        3316 Fuhrman Ave E, Suite 250
                                                 Seattle, WA 98102
                                                 (206) 682-1505 FAX: (206) 467-1823
             Case 2:21-cv-00283-BJR Document 20 Filed 09/16/21 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2          The undersigned certifies under penalty of perjury under the laws of the State of
 3   Washington that on this date I caused to be served in the manner indicated a copy of the
 4
     foregoing pleading and any other documents/pleadings filed along with this pleading upon the
 5
     following persons:
 6
     Ghazal Sharifi, WSBA #47750                     [ ] via U.S. Mail
 7
     Jeremy Wood, WSBA #51803
 8   Rebecca Widen, WSBA #57339                      [ ] via Fax
     Seattle City Attorney’s Office
 9   701 Fifth Avenue, Suite 2050                    [X] via E-service
     Seattle, WA 98104
10   Telephone: (206) 684-8200                       [ ] via Messenger
     Fax: (206) 684-8284
11
     ghazal.sharifi@seattle.gov
12   jeremy.wood@seattle.gov
     rebecca.widen@seattle.gov
13   keton.handy@seattle.gov
     jennifer.litfin@seattle.gov
14
      Attorneys for Defendant City of Seattle
15

16   Robert L. Christie, WSBA #10895                 [ ] via U.S. Mail
     Megan M. Coluccio, WSBA #44178
17   CHRISTIE LAW GROUP, PLLC                        [ ] via Fax
     2100 Westlake Avenue N., Suite 206
18   Seattle, WA 98109                               [X] via E-service
19   Telephone: (206) 957-9669
     bob@christielawgroup.com                        [ ] via Messenger
20   megan@christielawgroup.com
     laura@christielawgroup.com
21
      Attorneys for Defendants Keller and Hay
22

23
            Signed in Seattle, Washington on the 16th day of September, 2021.
24
                                          /s/ Pia Kim
25                                        Pia Kim, Paralegal
26


      NOTICE OF SETTLEMENT – 3                             KRUTCH LINDELL BINGHAM JONES, P.S.
      [2:21-cv-00238-BJR]                                  3316 Fuhrman Ave E, Suite 250
                                                           Seattle, WA 98102
                                                           (206) 682-1505 FAX: (206) 467-1823
